DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-13.
IDS
Applicant’s IDS(s) submitted on 05/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOLLER (US 5075869 A) in view of KURAHASHI (US 20190081635 A1).

Re: Independent Claim 1, HOLLER discloses a neuron circuit for use in a neural network, comprising:
a weighting circuit configured to receive a plurality of input signals and produce a sum-of-products signal by weighting each of the input signals and adding the weighted input signals together (HOLLER Fig. 3 and col. 4, eqs. (4) and (5) discloses sum of products calculations of input weights); and
HOLLER is silent regarding:
a self-clocking circuit configured to receive the sum-of-products signal and produce a quantized output signal representing the sum-of-products signal.
KURAHASHI discloses:
a self-clocking circuit configured to receive the sum-of-products signal and produce a quantized output signal representing the sum-of-products signal (Figs. 5-7 and ¶¶ [0027], [0046], [0049]-[0052]).
HOLLER and KURAHASHI disclose devices and systems for machine learning applications. KURAHASHI discloses self-contained self-clocked circuits to convert and quantize analog values. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the self-clocked circuit of KURAHASHI  to the devices taught by HOLLER for the purpose of converting analog values to quantized digital values using a self-sufficient and self-clocked circuit at high speed (see e.g., KURAHASHI Abstract and ¶ [0027]).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
HOLLER’602 (US 5146602 A) discloses a method for increasing the accuracy of an analog neural network which computers a sum-of-products between an input vector and a stored weight pattern is described. In one embodiment of the present invention, the method comprises initially training the network by programming the synapses with a certain weight pattern. The training may be carried out using any standard learning algorithm. Preferably, a back-propagation learning algorithm is employed. Next, network is baked at an elevated temperature to effectuate a change in the weight pattern previously programmed during initial training. This change results from a charge redistribution which occurs within each of the synapses of the network. After baking, the network is then retrained to compensate for the change resulting from the charge redistribution. The baking and retraining steps may be successively repeated to increase the accuracy of the neural network to any desired level..
Manipatruni (US 20190087717 A1) discloses a four stable state neuron. The four stable state neuron includes a plurality of input elements and a plurality of coupling channels. Each input element is coupled to a respective coupling channel and each input element is to scale a respective two-dimensional input signal by a weight. The four stable state neuron further includes a first output element coupled to the plurality of coupling channels. The first output element is to receive the plurality of weighted two-dimensional input signals and to generate a two-dimensional output signal based, at least in part, on a threshold value.

Allowable Subject Matter
Claim(s) 2-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a filter configured to filter the difference between the sum-of-products signal and the quantized output signal;
a high-gain amplifier configured to amplify the filtered difference between the sum-of-products signal and the quantized output signal, to thereby generate the quantized output signal.

Re: Claim 3 (and dependent claim 4), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a differencing element configured to determine a difference between the sum-of-products signal and the quantized output signal;
a filter configured to filter the difference between the sum-of-products signal and the quantized output signal;
an adder configured to add the filtered difference between the sum-of- products signal and the quantized output signal to an amplified quantized output signal;
a first amplifier configured to amplify the sum of the filtered difference between the sum-of-products signal and the quantized output signal, to thereby generate the quantized output signal; and
a second amplifier configured to amplify the quantized output signal.

Re: Claim 5, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a first inverter configured to invert a sum of the sum-of-products signal, capacitive feedback, resistive feedback, and capacitive grounding, to thereby produce a first inverted signal;
a second inverter configured to invert the first inverted signal, to thereby produce a second inverted signal;
a first capacitor coupled at a first end to the second inverted signal and at a second end to the sum-of-products signal, to thereby generate the capacitive feedback;
a third inverter configured to invert the second inverted signal, to thereby generate the quantized output signal;
a resistor coupled at a first end to the quantized output signal and at a second end to the sum-of-products signal, to thereby generate the resistive feedback; and
a second capacitor coupled at a first end to the sum-of-products signal and at a second end to a ground, to thereby generate the capacitive grounding.

Re: Claim 6 (and dependent claims 7-9), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a first inverter configured to invert a sum of the sum-of-products signal, capacitive feedback, resistive feedback, and capacitive grounding, to thereby produce a first inverted signal;
a second inverter configured to invert the first inverted signal, to thereby produce a second inverted signal;
a first capacitor coupled at a first end to the second inverted signal and at a second end to the sum-of-products signal, to thereby generate the capacitive feedback;
a third inverter configured to invert the second inverted signal, to thereby to generate the quantized output signal;
a second capacitor coupled at a first end to the sum-of-products signal and at a second end to a ground, to thereby generate the capacitive grounding; and
an activation circuit comprising:
a first transistor having a source connected to a power supply, a gate connected to the output port of the second inverter, and a drain;
a first resistor having a first resistance having a first end connected to the drain of the first transistor and a second end connected to the input port of the first inverter;
a second transistor having a source connected to a ground, a gate connected to the output port of the second inverter, and a drain; and
a second resistor having a second resistance and having a first end connected to the drain of the second transistor and a second end connected to the input port of the first inverter the activation circuit thereby causing the neuron circuit to have a non-linear activation function. 

Re: Claim 10 (and dependent claims 11-13), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:

wherein the weighting circuit further comprises a plurality of impedance elements, each impedance element having a first end configured to receive a different one of the plurality of input signals and a second end, the second ends of the plurality of impedance elements being connected together. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov